 



Exhibit 10.4
SCHEDULE A
TO
EXHIBIT 10.3
     Bob Evans Farms, Inc. (the “Registrant”) has entered into Change in Control
Agreements with the executive officers of the Registrant identified below, which
Change in Control Agreements are substantially identical to the Change in
Control Agreement, effective May 1, 2002, between the Registrant and Donald J.
Radkoski, Chief Financial Officer, Treasurer and Secretary of the Registrant, a
copy of which was filed as Exhibit 10(b) to the Registrant’s Annual Report on
Form 10-K for the fiscal year ended April 26, 2002 (the “2002 Form 10-K”).
     In accordance with Rule 12b-31 promulgated under the Securities Exchange
Act of 1934 and Item 601(b)(10)(iii) of Regulation S-K, the following table
identifies those executive officers of the Registrant with whom the Registrant
has entered into Change in Control Agreements similar to that included as
Exhibit 10(b) to the 2002 Form 10-K:

      Name   Current Offices Held with the Registrant
Russell W. Bendel
  President and Chief Executive Officer, SWH Corporation (d/b/a Mimi’s Café)
 
   
Mary L. Cusick
  Senior Vice President of Restaurant Marketing
 
   
Mary L. Garceau
  Vice President, General Counsel and Assistant Secretary
 
   
Richard D. Hall
  Senior Vice President — Corporate Procurement
 
   
Randall L. Hicks
  Executive Vice President of Restaurant Operations
 
   
Tod P. Spornhauer
  Senior Vice President of Finance, Controller, Assistant Treasurer and
Assistant Secretary
 
   
J. Michael Townsley
  Executive Vice President — Food Products
 
   
Roger D. Williams
  President — Bob Evans Restaurants

